DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5-12, 16-19 and 21-27 (renumbered 33-39) are pending, of which claims 1, 12 and 19 are in independent form.  Claims 21-27 are objected to for minor informalities (i.e., renumbering).  Claims 1, 5-7 and 9-12, 16-19 and 21-27 (renumbered 33-39) are rejected under 35 U.S.C. 112(b).  Claims 1, 5-7, 9-12, 16-19 and 21-27 (renumbered 33-39) are rejected under 35 U.S.C. 102(a)(1).  Claim 8 is rejected under 35 U.S.C. 103.

Response to Amendments and Arguments
The amendments to the specification filed on 26 July 2022 render the objection to the specification, and particularly the length of the Abstract objection moot, therefore the objection to the specification has been removed.  With respect to the 35 U.S.C. 101 rejections of the independent claims, Examiner is persuaded by Applicant’s representative, particularly pages 10-11 of the remarks arguing the integration of the claim into a practical application of providing the generation of object metadata for a content object according to template metadata associated with the content object based on a stored association and the processing of that object metadata to implement policy enforcement on the content object.  Therefore, the 35 U.S.C. 101 rejections of the independent claims have been withdrawn.
Applicants representative’s arguments against the 35 U.S.C. 102(a)(1) rejections of the independent claims have been fully considered and are not persuasive.  On page 13 of the remarks, Applicant’s representative argues that the Gururajan reference does not disclose the newly amended independent claim limitations reciting, generating second data for a particular content object according to a particular template metadata associated with a particular document template, wherein the particular document template corresponds to the particular content object, and the second data comprises object metadata that includes metadata values for the particular metadata template; and processing using a computer system, the specific object metadata for the specific content object to implement policy enforcement upon the specific content object.  Applicant’s representative argues that Gururajan never mentions object metadata and therefore does not disclose using object metadata to implement policy enforcement.

Examiner’s Response:
Examiner is interpreting the claim limitation, object metadata, argued by Applicant’s representative above, in a manner consistent with the specification at paragraph [0003] reciting metadata associated with a content object may indicate that a content object belongs to a particular organization or group.  Additionally, with respect to the claim limitation argued by the Applicant’s representative above regarding implement[ing] policy enforcement, Examiner is interpreting the argued claim limitation in a manner consistent with the specification at paragraph [0003] reciting content metadata is used to associate one or more policies to determine how a content object is accessed, shared, or stored.  In other words, Examiner is interpreting the claim limitation of using object metadata to implement policy enforcement argued by Applicant’s representative above, to include using metadata indicating that a content object belongs to a particular organization or group to determine how a content object is accessed shared or stored.
Gururajan in the Abstract discloses looking for patterns in composition elements in a corpus of documents, the composition elements usually being unique to a user or group, and clustering the documents based on the said patterns and forming a document template containing common composition elements representative of the cluster.  
  Gururajan at paragraph [0003] discloses in part, “Oftentimes the structure within several documents is unique to a particular user or to a group of users. For example, a user may be a college student whose professor has requirements around the formatting of work for a class.”  Examiner is of the position that Gururajan at paragraph [0003] discloses document metadata, or content object metadata, specifically related to the formatting of the document, or content object, or boiler plate content, that associates a document or content object with a specific group and Gururajan at paragraphs [0031], [0036] – [0037] discloses associating documents specific to a user and implementing a user defined policy on how documents are stored which Examiner is interpreting as reading on the claim limitation reciting, …processing….specific object metadata for the specific content object to implement policy enforcement upon the specific content object.
Lastly, Examiner points to the exemplary embodiment of Gururajan at paragraphs [0040]-[0043] disclosing the automated template generation system scans and indexes the contents and formatting processes of papers matching subsets of the composition elements including that three documents were authored by Alex, identifying and matching the name Alex Smith (304 a,b,c) in the three documents [i.e., object metadata], the class Philosophy and class period 308 as well as formatting styles consistent in all three in clustering the documents and creating a document template.  Additionally, Examiner is of the position that Guruajan at paragraphs [0036]-[0037] discloses a user, such as Alex Smith, can specify how and where his documents are to be stored.  Therefore, Examiner is of the position that by identifying and matching the three documents by the object metadata of author name, the system also discloses storing those documents in a manner consistent with the policy defined by the user and Examiner is of the position that any document created by the document template created by the clustered documents would additionally be stored in a manner consistent with the user defined policy for which the template was created and reads on the argued claim limitation.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  The claim set entered on 01 October 2020 consists of claims 1-32.  The preliminary amendment of 09 December 2020 cancelled claims 21-32.
Misnumbered claims 21-27 have been renumbered 33-39.

Claim Interpretation
Examiner is interpreting all instances of the claims reciting a computer readable medium, in a manner consistent with the specification at paragraph [0012] i.e., non-transitory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 19 recite the limitations the specific object metadata and the specific content object.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, Examiner is interpreting the rejected claim terms as related to claim term reciting a particular content object, but clarification is required throughout the claim limitations as it relates to the claim terms particular and specific.  The dependent claims 5-7, 9-11, 16-18 and 21-27 (renumbered 33-39) are rejected based on their respective dependencies on rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 and 9-12, 16-19 and 33-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gururajan et al. U.S. Pub. No. 2017/0220545 (hereinafter “Gururajan”).
Regarding independent claim 1, Gururajan discloses:
A method for classifying a document, the method comprising…(Examiner notes that a document…is also recited in the last limitation of the claim suggesting that the preamble should not be given patentable weight.  Additionally, classification or a classifying step is not explicitly claimed outside the preamble, so to the extent classifying a document recited in the preamble is considered, it is interpreted as the steps of processing and analyzing features, forming document clusters and designating a document as a document template.   Gururajan at paragraphs [0002]-[00010] discloses documents, such as word processor documents for a particular user or group often having recurring features such as style, formatting and boiler plate language.  For example, documents generated for a particular college class may have particular formatting requirements, or certain legal documents may all contain particular boiler plate language.  Gururajan in the paragraphs cited above discloses recognizing these recurring composition elements patterns, scoring and clustering documents based on the recognized recurring composition elements and generating document templates for the various clusters which Examiner is interpreting as reading on classifying a document.)  

storing in a computer readable medium, an association between a document template and a set of template metadata (Gururajan at paragraph [0008] discloses indexing composition elements of a plurality of documents and identifying trends using the indexes and creating an storing a document template comprising the identified composition elements in the trend which Examiner is interpreting as reading on an association between a document template and a set of template metadata.)

processing a plurality of content objects to identify one or more features associated with the plurality of content objects (Examples of content objects are described in the specification at paragraph [0002] as files and documents.  Gururajan in the Abstract and at paragraph [0005] discloses recognizing recurring composition element patterns in a plurality of documents, the computational elements include a collection of styles, formatting settings, and content such as text.  Examiner is of the position that the documents being analyzed for composition element patterns in Gururajan as cited above reads on the claimed content objects and the analyzing of the plurality of documents to recognize various recurring composition elements, such as style, formatting settings and text content read on identify one or more features with the composition elements being akin to features.)

analyzing the one or more features to determine one or more feature clusters (Gururajan at paragraph [0007] discloses detecting composition element patterns.  Examiner is interpreting the detecting of compositional element patterns as reading on feature clusters.  For example, if a pattern is detected with a plurality of documents having the same boiler plate language, or the same header and footer, or the same formatting settings, Examiner is interpreting detecting composition element patterns of the same header for example, or the same will boiler plate language as reading on analyzing the one or more features to determine one or more feature clusters.)

forming at least one document cluster that comprises two or more content objects from the plurality of content objects, the two or more content objects being associated with the at least one document cluster based at least in part on the one or more feature clusters that correspond to the two or more content objects… (Gururajan at paragraph [0009] discloses forming document clusters of a plurality of documents (i.e., content objects) based on composition element patterns (i.e., feature clusters) and distance scoring between documents, which Examiner is interpreting as clustering two or more documents (i.e., content objects).)

storing, in the computer readable medium, first data that correlates the at least one document cluster to a document template, wherein the first data associates the document template to the set of template metadata (Gururajan at paragraph [0008] discloses indexing composition elements of a plurality of documents and identifying trends using the indexes and creating an storing a document template comprising the identified composition elements in the trend which Examiner is of the position that the indices and identified trends of Gururajan cited above read on the claim limitation reciting,  first data associates the document template to the set of template metadata.  Lastly, Gururajan in the Abstract, paragraph [0009] and [0087] indicates that such indices and trends can be modified and updating indicating that they are stored.)

generating, in the computer readable medium, second data for a particular content object according to a particular template metadata associated with a particular document template, wherein the particular document template corresponds to the particular content object, and the second data comprises object metadata that includes metadata values for the particular metadata template  (Gururajan at paragraph [0005] teaches in part, “A template is a pre-constructed document type that includes various composition elements, such as a collection of styles, formatting settings, and content such as text. When opened in an application such as a word processor, a template creates a copy of itself, into which users can input their own information in lieu of repeatedly creating a new document with the various composition elements.”  Examiner is of the position that when the Gururajan reference discloses creating a copy of a template, the copy of the template is populated by the various composition elements included in the template and reads second data.)

processing, using a computer system, the specific object metadata for the specific content object to implement policy enforcement upon the specific content object (Examiner is interpreting the claim limitation, object metadata, in a manner consistent with the specification at paragraph [0003] reciting metadata associated with a content object may indicate that a content object belongs to a particular organization or group.  Additionally, with respect to the claim limitation regciting implement[ing] policy enforcement, Examiner is interpreting the claim limitation in a manner consistent with the specification at paragraph [0003] reciting content metadata is used to associate one or more policies to determine how a content object is accessed, shared, or stored.  In other words, Examiner is interpreting the claim limitation of using object metadata to implement policy enforcement to include using metadata indicating that a content object belongs to a particular organization or group to determine how a content object is accessed shared or stored.
Gururajan in the Abstract discloses looking for patterns in composition elements in a corpus of documents, the composition elements usually being unique to a user or group, and clustering the documents based on the said patterns and forming a document template containing common composition elements representative of the cluster.  
  Gururajan at paragraph [0003] discloses in part, “Oftentimes the structure within several documents is unique to a particular user or to a group of users. For example, a user may be a college student whose professor has requirements around the formatting of work for a class.”  Examiner is of the position that Gururajan at paragraph [0003] discloses document metadata, or content object metadata, specifically related to the formatting of the document, or content object, or boiler plate content, that associates a document or content object with a specific group and Gururajan at paragraphs [0031], [0036] – [0037] discloses associating documents specific to a user and implementing a user defined policy on how documents are stored which Examiner is interpreting as reading on the claim limitation reciting, …processing….specific object metadata for the specific content object to implement policy enforcement upon the specific content object.
Lastly, Examiner points to the exemplary embodiment of Gururajan at paragraphs [0040]-[0043] disclosing the automated template generation system scans and indexes the contents and formatting processes of papers matching subsets of the composition elements including that three documents were authored by Alex, identifying and matching the name Alex Smith (304 a,b,c) in the three documents [i.e., object metadata], the class Philosophy and class period 308 as well as formatting styles consistent in all three in clustering the documents and creating a document template.  Additionally, Examiner is of the position that Guruajan at paragraphs [0036]-[0037] discloses a user, such as Alex Smith, can specify how and where his documents are to be stored.  Therefore, Examiner is of the position that by identifying and matching the three documents by the object metadata of author name, the system also discloses storing those documents in a manner consistent with the policy defined by the user and Examiner is of the position that any document created by the document template created by the clustered documents would additionally be stored in a manner consistent with the user defined policy for which the template was created and reads on the argued claim limitation.)  

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Gururajan discloses:
wherein the one or more feature clusters are determined by deriving one or more vectors from the one or more features (Gururajan at paragraphs [0061]-[0064] discloses using vectors in identifying matching composition elements between documents.)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Gururajan discloses:
wherein the at least one document cluster is formed by determining one or more feature configurations that are associated with the two or more content objects (Gururajan at paragraph [0007] discloses in part, “…generation of a document template based on clustering of documents with similar recognized recurring composition elements.” Further, Gururajan at paragraph [0031] further defines composition elements, disclosing in part, “Composition elements used in documents 108 are typically unique to a particular user 102 or to a group of users, such as colleagues, students of a same class, etc. For example, typically a user 102 or a group of users create documents 108 that have same or similar composition elements, such as document level formatting (e.g., page layout), text formatting, and portions of content )”  Examiner is of the position that Gururajan as cited above discloses clustering documents based on composition elements including document level formatting and text formatting and reads on …document cluster is formed by determining one or more feature configurations…)

Regarding dependent claim 7, all of the particulars of claims 1 and 6 have been addressed above.  Additionally, Gururajan discloses:
wherein the one or more feature configurations are characterized by at least one of, one or more feature cluster identifiers, a feature sequence, or a feature proximity (Gururajan at paragraph [0007] discloses in part with emphasis added by Examiner, “An automated template generation method and system detects composition element patterns or sequences in documents associated with the user, clusters documents based on how similar or dissimilar the sequences in the documents are…”  Examiner is of the position that the cited and bolded section of Gururajan provided above reads on at least one of…a feature sequence.)

Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  Additionally, Gururajan discloses:
wherein the plurality of content objects comprises one or more forms (Gururajan at paragraph [0004] discloses in part with emphasis added by Examiner, “Or, as another example, a user may produce legal documents that have a specific structure and may include boilerplate language that is shared between documents. When creating a new document, the user may cut and paste portions of an existing document into the new document. Setting up each new document with individual attributes or manually assembling documents from existing documents can be tedious, time consuming, and can be prone to human error.”  Additionally, Gururajan at paragraph [0005] discloses in part, “When opened in an application such as a word processor, a template creates a copy of itself, into which users can input their own information in lieu of repeatedly creating a new document with the various composition elements.”  Examiner is of the position that the documents, including legal documents have a specified structure as described in the bolded section of Gururajan provided above reads on one or more forms.)

Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, Gururajan discloses:
wherein the document template is labeled as a form (Gururajan at paragraph [0005] discloses a template is a pre-constructed document type and saving and having available a plurality of templates.  Further Gururajan at Figures 1 and 4A at label 120 provided below with red arrows added by Examiner illustrates labeled templates.)

    PNG
    media_image1.png
    559
    1056
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    706
    945
    media_image2.png
    Greyscale

Regarding dependent claim 11, all of the particulars of claim 1 have been addressed above.  Additionally, Gururajan discloses:
performing unsupervised learning over the plurality of content objects to identify at least one document feature that is used to determine that a document corresponds to the document template (Examiner is of the position that clustering is a form of unsupervised learning.  The Applicant’s own specification at paragraph [0044] recites in part, “As earlier mentioned, the clustering techniques applied to determine the feature clusters and document clusters are forms of unsupervised machine learning.”  Additionally, Gururajan at paragraph [0007] discloses in part, “…generation of a document template based on clustering of documents with similar recognized recurring composition elements…”  Additionally, MPEP 2131.01 II allows for cited multiple references in a 35 U.S.C. 102 rejection to explain the meaning of a term used in the primary reference.  The Acharya reference, U.S. Pub. No. 2018/0232658, cited in the attached PTO-892 at paragraph [0106] teaches that an example of unsupervised learning is clustering.  Similarly, the Saxena reference, U.S. Pub. No. 2008/0114750 also cited in the attached PTO-892 at paragraph [0042] teaches data clustering is a form of unsupervised learning.)  

Regarding independent claim 12, while independent claim 12, a non-transitory computer readable medium claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 12 is rejected under the same rationale as claim 1.  With respect to the non-transitory computer readable medium, Gururajan at paragraphs [0107] – [0108] discloses embodiments reading on the recited limitation.

Regarding dependent claim 16, all of the particulars of claim 12 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 5.

Regarding dependent claim 17, all of the particulars of claim 12 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 6.

Regarding dependent claim 18, all of the particulars of claims 12 and 17 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 7.

Regarding independent claim 19, while independent claim 19, a system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore claim 19 is rejected under the same rationale as claim 1.  With respect to the hardware limitations recited in the claim, specifically, …a storage medium…and one or more processors…Gururajan at claim 20 discloses in part, “A computer readable storage device including instructions, which when executed by a processor…”

Regarding dependent claim 33 (objected to 21), all the particulars of claim 12 have been addressed above.  Additionally, claim 33 is rejected under the same rationale as claim 9.

Regarding dependent claim 34 (objected to 22), all the particulars of claim 12 have been addressed above.  Additionally, claim 34 is rejected under the same rationale as claim 10.

Regarding dependent claim 35 (objected to 23), all the particulars of claim 12 have been addressed above.  With respect to the claim limitation reciting unsupervised learning which Examiner is interpreting as including clustering, claim 35 is rejected under the same rationale as claim 11.  Additionally, Gururajan discloses:
comprising performing unsupervised learning over the plurality of content objects to identify at least one document feature that is used to determine that a document corresponds to the document template (Gururajan at paragraph [0007] discloses in part, “clustering of documents with similar recognized recurring composition elements. An automated template generation method and system detects composition element patterns or sequences in documents associated with the user…”  Examiner is of the position that Gururajan as cited above disclosing recognizing recurring composition elements reads on the recited claim limitation.  Additionally, Gururajan at paragraph [0034] discloses in part, “Content or formatting properties may be added, removed, or modified via various input methods, such as those relying on… mice, keyboards… and machine intelligence” which Examiner is interpreting as including unsupervised learning.  Lastly, Gururajan at paragraph [0084] discloses machine learning in template generation and feature determination.)

Regarding dependent claim 36 (objected to 24), all the particulars of claim 19 have been addressed above.  Additionally, claim 36 is rejected under the same rationale as claim 5.

Regarding dependent claim 37 (objected to 25), all the particulars of claim 19 have been addressed above.  Additionally, claim 36 is rejected under the same rationale as claim 6.

Regarding dependent claim 38 (objected to 26), all the particulars of claims 19 and 37 have been addressed above.  Additionally, claim 38 is rejected under the same rationale as claim 7.

Regarding dependent claim 39 (objected to claim 27), all of the particulars of claim 19 have been addressed above.  Additionally, claim 39 is rejected under the same rationale as claim 35.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gururajan in view of Roberts et al. U.S. Pub. No. 2020/0218761 (hereinafter “Roberts”).
Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  While Gururajan in the Abstract discloses clustering documents based on composition element patterns, Gururajan does not disclose: 
adding a subject content object to the at least one document cluster.
However, Roberts at paragraph [0047] teaches in part with emphasis added by the Examiner, “New clusters which do not pertain to any of the topics of the existing clusters are considered to relate to a newly trending topic and information pertaining the these clusters are passed to an alert generator 6 which in response transmits an alert forming an output of the system, the alert comprising information relating to a new cluster, e.g., the terms of the new cluster, an indicator of the topic of the cluster, textual content of one or more text documents identified subject of the topic of the cluster…”
Both the Gururajan reference and the Roberts reference, in the sections cited by the Examiner, are in the field of endeavor of data clustering.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the forming document clusters based on composition element patterns as disclosed in Gururajan with the adding a new cluster and new subject to a cluster as new information is obtained as taught in Roberts to facilitate in identifying new patterns in new data (See Roberts in the Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154